DETAILED ACTION
	This office action is in response to the After Final Consideration Program arguments and claims submitted on 05/18/21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 8-21 are allowed
The following is an examiner’s statement of reasons of allowance:
The prior art of record includes Garcia (U.S. 2013/0192827 A1) which discloses
a completion tool comprising:  an outer housing, an inner tube mandrel located within the outer housing, the outer housing and the inner tube mandrel defining a fluid chamber therebetween and a seal that defines two chambers, a right chamber and a left chamber,
but fails to disclose or suggest:
For Independent claim 1:
a rolling seal of a flexible material and being located within the fluid chamber, the rolling seal having an open end and an opposing closed end, wherein the open end has a first edge that is attached to an outer diameter of the inner tube mandrel and a second opposing edge attached to an inner diameter of the outer housing to divide the fluid chamber into first and second smaller fluid chambers and fluidly seal the first smaller 
For Independent claim 8:
a rolling seal of a flexible material and being located within the fluid chamber, the rolling seal having an open end and an opposing closed end, wherein the open end has a first edge that is fixed to an outer diameter of the inner tube mandrel and a second opposing edge fixed to an inner diameter of the outer housing to divide the fluid chamber into first and second smaller fluid chambers and fluidly seal the first smaller fluid chamber from the second smaller fluid chamber, the rolling seal configured to respond to a fluid pressure within the fluid chamber that causes the closed end of the rolling seal to invert into at least a portion of a length of the rolling seal, thereby transferring fluid pressure between the first and second fluid chambers, in the claimed combination.
For Independent claim 16:
a rolling seal dividing the fluid chamber into first and second smaller fluid chambers, comprising:
inverting the rolling seal inwardly and outwardly within the fluid chamber to transfer a fluid pressure between the first and second smaller fluid chambers; and
actuating a flow valve by the inverting to move the flow valve to either one or both of an open position and closed position, in the claimed combination.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL C. PORTOCARRERO whose telephone number is (303)297-4781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/TARAS P BEMKO/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


/M. C. P./ 
Examiner, Art Unit 3672
06/01/21